

117 HR 334 IH: Insurrection Financing Transparency Act of 2021
U.S. House of Representatives
2021-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 334IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2021Mrs. Carolyn B. Maloney of New York (for herself, Mr. Malinowski, Mr. Schiff, Ms. Velázquez, Mrs. Murphy of Florida, Mr. O'Halleran, Ms. Speier, Mr. Cooper, Ms. Kaptur, Ms. Norton, Mr. Hastings, Mr. Casten, Ms. Dean, Mr. Foster, Mr. Lynch, Mrs. Beatty, Mr. Himes, Mrs. Luria, Mr. Green of Texas, Mr. Jones, Mr. Vargas, and Mr. Bowman) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide law enforcement agencies investigating the January 6th attack on the U.S. Capitol with the authority to require a company to disclose the beneficial owners of the company, and for other purposes.1.Short titleThis Act may be cited as the Insurrection Financing Transparency Act of 2021. 2.Law enforcement authority(a)In generalA law enforcement agency may require a reporting company to provide the agency with a report that contains the information described in section 5336(b)(2) of title 31, United States Code, if the law enforcement agency certifies to the reporting company that the report is required to carry out the agency’s investigation into the January 6th attack on the U.S. Capitol.(b)PenaltiesThe penalties provided under section 5336(h) of title 31, United States Code, shall apply to a violation of this section to the same extent as they apply to a violation of such section 5336.(c)DefinitionsThe definitions provided in section 5336(a) of title 31, United States Code, apply to this section.